                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


IN RE:                                          )    CASE NO. 12-19038
                                                )
WILFRED CANNON                                  )    CHAPTER 13 PROCEEDINGS
                                                )
                                                )    JUDGE ARTHUR I. HARRIS
                Debtor(s)                       )
                                                )
                                                )    OBJECTION TO MOTION FOR RELIEF
                                                )    FROM STAY AND ABANDONMENT
                                                )    (DEUTSCHE BANK NATIONAL TRUST
                                                )    COMPANY)



         Now comes Wilfred Cannon, Debtor, and hereby objects to the Motion for Relief from

Stay and Abandonment filed on behalf of Deutsche Bank National Trust Company and, as

grounds therefore, states that the Debtor has made each and every payment to the mortgage

company since the commencement of this case. The mortgage company has accepted and cashed

each and every payment from the Debtor. Furthermore, the Debtor was offered a loan

modification, which he accepted. His ex-wife could not sign the modification because there was

a restraining order against her and she was not permitted anywhere near the premises or

anywhere near the Debtor.




12-19038-aih      Doc 90     FILED 10/08/18     ENTERED 10/08/18 05:22:58          Page 1 of 2
          WHEREFORE, the Debtor prays that this Court enter an denying the Motion for Relief

from Stay and Abandonment filed on behalf of Deutsche Bank National Trust Company.

                                                Respectfully submitted,
                                                /s/Lee R. Kravitz
                                                Lee R. Kravitz (Reg. #0025634)
                                                Attorney for Debtor
                                                4508 State Road
                                                Cleveland, OH 44109
                                                216-749-0808
                                                Fax No. 216-749-5389
                                                Email: leekravitz@sbcglobal.net



                                    CERTIFICATE OF SERVICE

          I certify that on October 8, 2018, a true and correct copy of Debtor's Objection was
served:

Via the Court’s Electronic Case Filing System on these entities and individuals who are listed on
the Court’s Electronic Mail Notice List:

Lauren A. Helbling, Trustee
Office of the Chapter 13 Trustee
200 Public Square, Ste. 3860
Cleveland, OH 44114
(via ECF)

Chris E. Manolis, Esq.
Shapiro, Van Ess, Phillips & Barragate
4805 Montgomery Road, Suite 320
Norwood, OH 45212
(cmanolis@logs.com)
 (Attorney for Deutsche Bank National Trust Company)


                                                       /s/Lee R. Kravitz__________
                                                       Lee R. Kravitz
                                                       Attorney for Debtor(s)




12-19038-aih        Doc 90     FILED 10/08/18      ENTERED 10/08/18 05:22:58            Page 2 of 2
